Lumpkin, J.
The only grounds of the motion for a new trial complaining that the verdict was contrary to law and the evidence, and without evidence to support it, and' contrary to a specified charge of the court, and the verdict being amply supported by the evidence and not contrary to the law, or to the particular part of it dealt with in the charge set out, there was no error in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur.

Howell O. Erwin, Thomas S. Mell, and Henry C. Tuck, for 'plaintiff in error.
John O. Hart, attorney-general, and Clifford Walker, solicitor-general, contra.